Citation Nr: 1722326	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-02 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky 


THE ISSUE

Entitlement to initial higher disability ratings for an acquired psychiatric disorder (diagnosed as major depression, dysthymia, anxiety disorder, and conversion disorder), currently rated as 30 percent disabling since January 14, 2002; 50 percent disabling since February 21, 2008; and 70 percent disabling since March 30, 2010.





ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran served on active duty from October 1982 to March 1983, and from November 1983 to March 1989.

The claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection for an acquired psychiatric disorder, in accordance with an April 2009 Board decision that granted service connection for acquired psychiatric disorder.  The RO assigned an initial disability rating of 30 percent for the acquired psychiatric disorder, retroactively effective from January 14, 2002.  The RO also assigned a disability rating of 50 percent for the acquired psychiatric disorder, retroactively effective from February 21, 2008.  The Veteran filed a Notice of Disagreement (NOD) in September 2010, appealing the initial disability ratings assigned and the effective date assigned for the grant of service connection. The RO issued another rating decision in May 2010, which increased the disability rating for the acquired psychiatric disorder to 70 percent, retroactively effective from March 30, 2010.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  The RO then issued a Statement of the Case (SOC) in November 2010.  In January 2011, the Veteran filed his Substantive Appeal. 

A TDIU claim comes before the Board on appeal from a November 2010 rating decision of the RO in Louisville, Kentucky, which granted entitlement to a TDIU, retroactively effective from March 30, 2010.  The Veteran filed a NOD in January 2011, appealing the effective date assigned.  The RO issued an SOC in November 2011.  In January 2012, the Veteran filed his Substantive Appeal. 
 
In June 2014, the Board denied an effective date prior to January 14, 2002, for the award of service connection for an acquired psychiatric disorder.  The Board remanded the remaining higher rating and TDIU issues.  The TDIU matter was referred for extraschedular consideration.  In an April 2016 decision, entitlement to TDIU, on an extraschedular basis, prior to March 10, 2010 was granted and awarded effective January 14, 2002; date the original claim was received.  Thus, that matter was granted in full and resolved.


FINDING OF FACT

For the entire appeal period, the Veteran's acquired psychiatric disorder (diagnosed as major depression, dysthymia, anxiety disorder, and conversion disorder) resulted in occupational and social impairment, with deficiencies in most areas, but not total occupational and social impairment.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a 70 percent rating for the Veteran's acquired psychiatric disorder (diagnosed as major depression, dysthymia, anxiety disorder, and conversion disorder) are met.  38 U.S.C.A. § 1155 (West. 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, uniform rating is warranted.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that the Veteran's psychiatric disability is evaluated under Diagnostic Code 9434 which is rated according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  

A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

In February 2002, the Veteran obtained VA treatment.  It was noted that the Veteran had a diagnosis of major depressive disorder for which he was taking medication.  The examiner found the Veteran to be genuine although he had previously been subjected to ridicule by those who were not sophisticated enough to deal with this appropriately.  He had been told that all of this is "in his head" and  was malingering.  This, of course, ha added to the pain that he experiences and the depression.  Once this was explained to him at length, the Veteran appreciated the idea that there was a physician who did understand his condition who was sympathetic about it and aware that it was a very difficult condition to diagnosis and to treat.  The condition had is has in fact caused him to be unable to function in any remunerative position.  In other words to be able to hold a job and the examiner indicated was indeed unemployable because of his condition.  It was suggested that the Veteran participate in individual and/or group therapy sessions, and to continue taking his medication.  The examiner indicated that the Veteran was certainly deeply depressed and at times may have been suicidal on account of this which he readily admitted.  His GAF was 40.  

In March and May 2002, the Veteran was treated again and noted to have major depressive disorder recurrent and conversion disorder.  At that time, he more depressed and anxious due to not having any income.  He stated he was currently living with his older sister.  He reported that he was getting a little bit of food stamps, but that was all.  The examiner discussed with the Veteran automatic distorted thoughts and he appeared to understand.  He also reported having less panic attacks although had one a few days ago.  His affect was flat with dysphoric mood and anxiousness.  He sat calmly during the session and he was cooperative.  His speech was normal range.  He had  difficulty talking at times and appeared frustrated.  He was oriented times three.  His thoughts were goal oriented with no apparent thought disorder.  There was no psychomotor agitation.  He denied suicidal or homicidal ideation.  GAF was 55/65.  

In January 2003, the Veteran reported that he was under extreme financial stress due to not feeling he could work a full time job plus a very chaotic family life.  He reported that things were starting to be a little better at home, but he needed to move out.  He expressed feelings of being trapped in his situation.  He indicated that he was self-medicating himself with alcohol during the times he did not obtain the proper treatment.  His affect was restricted with dysphoric mood.  He sat calmly during the session.  He was cooperative.  He was oriented times three.  His thoughts were goal oriented with no apparent thought disorder.  There was no psychomotor agitation.  He denied suicidal or homicidal ideation.  His GAF was 50/65.  The Veteran was in psychotherapy 3-4 weeks and was keeping a journal of angry feelings and some positive attributes in a day's time.  

In June 2004, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he has never been married and he had no biological children.  He had not had any significant relationship with another person.  He stated that he had a few friends that he visited with.  He reported that for leisure activities, he walked, watched videos, and listened to music.  He had been arrested on various occasions to include for assault but the assault charges were dropped.  The Veteran reported daily depression, and to sleep which occurred nightly, daily irritability, suicidal thoughts occurring about twice a week, daily feelings of emptiness, and biweekly chronic headaches.  With regard to the extent of time lost from work over the past 12-month period, the Veteran related that he had lost all his time from work because of his depression and conversion disorder.  He was currently receiving treatment and was taking medication.  However, he did not feel his psychotropic medications were benefiting him.  He had been previously admitted to Western State Hospital for depression anxiety, suicidal ideation, and homicidal ideation.  He stated that he was treated with psychotropic medications and he did not find them helpful.  He expressed having anger.  He asserted everyday was a constant struggle.  The Veteran presented the ability to maintain minimal personal hygiene and other basic activities of daily living.  His hygiene was fair.  His manner was angry, defensive, and guarded.  His speech was slow and pressured as well as being punctuated with lots of heavy sighing.  His mood was depressed and his affect restricted.  His thought processes were tangential and he was very focused on blaming others for his problems and would deviate from the questions when he was asked as to explain how other people were responsible for his problems.  The Veteran did not appear to have hallucinations or delusions but he was very suspicious and untrusting.  He was oriented and alert.  He reported that he thought about suicide about twice a week.  The Veteran reported that he had significant memory loss, but it was not evident during interview.  His speech was normal.  The Veteran reported significant depression and anxiety.  He indicated that he was only able to obtain three hours of sleep a night.  He was unable to state why he could not sleep.  The examiner noted that this would certainly impact his daily functioning as well as coping with depression and motivation.  The diagnoses were conversion disorder; major depressive disorder; personality disorder with paranoid, antisocial, and schizoid traits.  His GAF ranged between 45-55 for the various diagnoses.  

In March 2008, the Veteran was afforded a VA examination.  It was noted that the Veteran was single and had never married with no children.  He lived alone and handles all the household duties.  He reported that he has had no significant relationships for many years.  He reported that he played cards and dominos with a few people, but otherwise did not like to spend time with others.  His leisure activities included the foregoing as well as watching movies and fishing.  He indicated that he was weak ad worn out from panic attacks.  The Veteran had a depressed mood, lack of motivation, fatigue, anhedonia, feelings of worthlessness, feelings of hopelessness, and daily panic attacks.  The Veteran indicated that he had had no remission from these symptoms.  The Veteran had been unemployed since 2001.  His emotional problems resulted in reduced reliability and productivity at work due to depressive symptoms including depressed mood, anhedonia, fatigue, and panic attacks.  His diagnosed conversion disorder and personality characteristics also made it difficult to function in a work environment as his interpersonal relationships were strained.  His diagnosed conversion disorder also resulted in decreased reliability and productivity at work and significant interference with his ability to cope with the normal demands of day to day adult life.  These symptoms had and would interfere with his ability to gain or maintain gainful employment.  The Veteran had previously been  hospitalized for depression anxiety, homicidal, and suicidal ideation.  The Veteran occasionally had suicidal ideation.  He reported occasional passive suicidal ideation and he indicated that it had been reported that this has been worse at different times in his life but he denied current suicidal ideation intent or plan.  He also had occasional homicidal ideation towards the doctor that he feels killed his sister.  

Mental status examination revealed unremarkable psychomotor activity and unremarkable speech.  His affect was labile.  His mood was anxious.  His attention was intact.  He was oriented times three.  His thought processes were logical and goal directed.  His thought content was unremarkable.  He did not have delusions.  His judgment was intact and he understood that he had a problem.  He had a sleep impairment which did interfere with daytime activities.  The Veteran reported that he had problems with sleep continuity due to his depression worries.  He had a poor quantity and quality of sleep which would interfere with daytime activities.  He did not have inappropriate behavior or obsessive or ritualistic behavior.  He had panic attacks which had significantly interfered with social and occupational functioning in the past, but were not as severe now due to psychotropic medication.  Memory was mildly impaired.  The Veteran had to keep lists and write things down.  

The Veteran was administered the Millon Clinical Multiaxial Inventory-Third Edition (MCMI-III) and the Personality Assessment Inventory (PAI) specifically designed to assess psychopathology.  The findings were suggestive of an individual who may have attempted to appear psychologically maladjusted.  There were indications that the Veteran endorsed items that presented an unfavorable impression or represented particularly bizarre and unlikely symptoms.  This raised the possibility of an exaggeration of complaints and problems.  However elevations in this range often indicated a cry for help or an extremely negative evaluation of self.  Although this pattern did not necessarily indicate a level of distortion that would render the test results uninterpretable, this interpretation was provided with this tendency in mind.  Although the results may accurately reflect his experience the clinical elevations may overrepresent the extent and degree of symptomatology as viewed by an objective observer.  The Veteran's profile was marked by significant elevations across several scales indicating a broad range of clinical features and increasing the possibility of multiple diagnoses.  It was possible that the clinical scales may overrepresent or exaggerate the actual degree of psychopathology; however this pattern of responses was usually associated with marked distress and unless there was extensive distortion or exaggeration of symptomatology; severe impairment in functioning was typically present.  The configuration of the clinical scales suggested an individual who was reporting significant distress with particular concerns about his physical functioning.  The Veteran saw his life as severely disrupted by a variety of physical problems which had left him unhappy with little energy or enthusiasm for concentrating on important life tasks and little hope for any improvement in the future.  The Veteran reported an unusually high degree of somatic concerns which suggested a ruminative preoccupation with physical functioning and health matters and severe impairment arising from somatic symptoms. These somatic complaints were likely to be chronic and accompanied by fatigue and weakness that rendered the Veteran incapable of performing even minimal role expectations.   He was likely to report that his daily functioning had been compromised by numerous and varied physical problems.  He felt that his health is not as good as that of his age peers and likely believes that his health problems are complex and difficult to treat successfully.  He reported symptoms consistent with conversion disorder.  He was likely to be continuously concerned with his health status and physical problems.  His social interactions and conversations tended to focus on his health problems and his self-image might be largely influenced by a belief that he was disabled by his poor health.  The Veteran also reported a number of difficulties associated with depression.  He was experiencing feelings of worthlessness, hopelessness, and personal failure.  He admitted openly to feelings of sadness, a loss of interest in normal activities, and a loss of finding pleasure in things that were previously enjoyed.  He was likely to have sleep impairment and fatigue.  Psychomotor slowing might also be expected.  He likely presented as generally pessimistic, irritable, disgruntled or hostile, and he had low self-esteem and might be self-critical.  The Veteran reported that he was moody and emotionally labile with the mood swings being fairly rapid and rather extreme.  In particular, it was noted that the Veteran might experience episodes of poorly controlled anger and other emotions might be poorly controlled.  The Veteran expressed significant suspiciousness and hostility in his relations with others.  He was quite sensitive in his actions with others and likely harbored strong feelings of resentment as a result of perceived slights and insults.  He was quick to feel that he was being treated inequitably and often held grudges against others even if the perceived affront was unintentional.  His interpersonal relationships were likely to be very strained despite any efforts by others to demonstrate support and assistance.  The Veteran was experiencing a discomforting level of anxiety and tension.  He was likely to be plagued by worry to the degree that his abilities to concentrate and attend were compromised.  He demonstrated an over concern regarding issues and events over which he had no control.  Affectively, he felt a great deal of tension and had difficulty relaxing and likely experienced fatigue as a result of high perceived stress.  In summary, the psychometric findings were consistent with information gathered during the diagnostic and social history interviews for the presence and level of symptomatology.  Testing and interview findings appeared to be consistent with previous findings during his behavioral medicine examination in 2004 as well as diagnoses provided by his treatment team at the VA facility.  These findings were suggestive of an individual suffering from major depressive disorder, conversion disorder, and personality disorder, not otherwise specified, with avoidant and borderline features as well as paranoid antisocial and schizoid features.  His GAF was 50-55.  The examiner indicated that the Veteran's symptoms resulted in deficiencies in most of the following areas: work, interpersonal relationships, judgment, cognition, and mood.  His depressive symptoms including depressed mood, anhedonia, and fatigue as well as his panic attacks interfered with his interpersonal relationships and resulted in reduced reliability and productivity at work, affected his judgment and thinking, and made it difficult for him to cope with stress.  His diagnosed conversion disorder interfered with his interpersonal relationships results in reduced reliability and productivity at work resulting in a poor self-image and which significantly interfered with his ability to cope with the normal demands of day to day adult life.  The Veteran's characterological deficits also continued to affect his psychosocial functioning to a significant degree and this is reflected in his GAF score.  Thus, the examiner described symptoms which were reflected in and/or consistent with both the 50 and 70 percent rating criteria.  

In March 2010, the Veteran was afforded a VA examination.  It was noted that the Veteran had a psychiatric hospitalization.  On examination, his mood remained depressed.  He had a minor problem on serial 7's where he got a number wrong, but continued with appropriate subtractions after the mistake.  It was noted that the Veteran had a history of bad panic attacks although he had significant improvement over the past 4 years.  He reported getting good management of panic and now the attacks were mild and less frequent with clonazepam.  There was some memory impairment demonstrated.  On testing, a moderately severe level of depressed mood was shown.  The Veteran had not worked since 2001 and last worked in telemarketing.  His mood and somatic symptoms interacted with each other and could not reasonably be separated.  The Veteran did not have total social or occupational impairment, but he had signs and symptoms resulting in deficiencies in most areas as consistent with a 70 percent rating.  It was noted that the somatic symptoms and low energy had led to poor judgment when considering normal occupational and social demands and giving undue weight to physical functioning.   The Veteran had been unable to sustain a close relationship with a significant other.  In addition, his relationships with his family were also problematic.  The examiner stated that the Veteran would not be able to sustain employment due to his inability to regularly attend work.  His depression symptoms would lead to frequent absences and limit his accomplishing work when actually present.  He had significant problems with interpersonal relationships and his interpersonal problems would limit his ability to effectively handle relationships on a job  Though his mood was currently stable, he had a history of changes in his mood to a point where he was significantly disabled and needed hospitalization which would interferes with occupational functioning if or when it occurs again.  His mood varied to a point where he did little on some days including limiting his ability to care for his home.

In February 2011, the Veteran was afforded a VA examination.  It was again noted that the Veteran had required psychiatric hospitalization.  On examination, the Veteran was anxious and depressed.  The Veteran reported having ongoing suicidal thoughts or more specifically thoughts about his being better off dead and his life not being what he wanted it to be. He denied any suicidal intent or plans.  The Veteran denied having any panic attacks although he noted that he has anxiety that seemed like it was almost a panic.  He reported occasionally forgetting names or having problems with word recall.  His Beck Depression Inventory was within a severe range.  He related that his mood was variable and this impacted his ability to work.  He was diagnosed with Major Depression, Somatization; and Personality Disorder, not otherwise specified.  His GAF was 55.  The examiner opined that there was not total occupation and social impairment.  However, there were signs and symptoms resulting in deficiencies in most areas, consistent with a 70 percent rating.  The Veteran continued to function at a variable level dependent on his mood.  On some days, he had a limited ability to care for his home.   

In August 2015, the Veteran was afforded a VA examination.  It was noted that the diagnoses (Depression and PTSD) were independent of each and resulted from separate etiologies.  However, the symptoms that comprised each disorder were similar and overlapped significantly  The Veteran continued to demonstrate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He did not have total social and occupational impairment.  Since discharge from service, the Veteran had had difficulty socializing with others and did not derive pleasure from it.  He had difficulty in establishing or maintaining emotionally intimate relationships.  He preferred to be alone and he lived alone.  The Veteran had a history of receiving outpatient mental health services post discharge through the legal system related to alcohol charges.  He had been hospitalized in psychiatric facilities. He had no history of suicide attempt, but had been voluntarily hospitalized in a psychiatric hospitalized approximately 5 times since discharge for depression with ideation but no intent/plan.  The Veteran had a myriad of symptoms consistent with a 70 percent rating as well as an inability to establish and maintain effective relationships which was a symptoms associated with a 100 percent rating; however, the vast number of other symptoms were consistent with a 70 percent (and lower) rating.  The Veteran was currently engaged in outpatient mental health care through the VA and found it beneficial and he would like to continue.  He saw both psychiatrists and therapists with varying frequency.  He was in the process of getting a new therapist.  PTSD was a newly diagnosed condition on the current examination.  The previously service-connected dysthymia was replaced by the major depressive disorder.  The previously service-connected conversion disorder and anxiety had been removed as a result of findings on the current examination.  Currently, the Veteran's depression and PTSD resulted in depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, flattened affect, impaired mood, judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, Inability to establish and maintain effective relationships, impaired impulse control, such as unprovoked irritability with periods of violence, and an inability to establish and maintain effective relationships.

In February 2016, the Veteran was afforded another VA examination.  The examiner noted that the Veteran has had a number of diagnoses, and major depression is the one finding that has been clear in nearly all of his examinations.  He was first treated and diagnosed for depression while serving in the Army, and it is clear from his self-description that he struggles with depression on an ongoing basis.  He has episodes of more severe depression, usually related to a stressor such as a loss, and this is consistent with his diagnosis.  The Veteran has sometimes been diagnosed with personality disorder.  While he has had problems, most of them are clearly related to depression or to alcoholism.  He quit drinking entirely in 1993.  His history did not support a diagnosis of antisocial personality (he does not meet diagnostic criteria), and the paranoid features which have been noted at times are more likely the result of distortions in thinking due to depression and anxiety.  Thus, the examiner did not believe that a diagnosis of personality disorder is warranted.  The recent September 2015 examination included a diagnosis of PTSD.  This was puzzling to this examiner as no one else has ever suggested that this is the appropriate diagnosis of this Veteran and per his self-report on the current examination, this did not support this diagnosis.  He was stationed in the Philippines during a time of civil unrest, but actually witnessed only one incident of violence.  The examiner stated that the Veteran does not have PTSD, and he was never involved in combat.  

Currently, the Veteran was diagnosed with Alcohol Use Disorder, in sustained remission.  He became sober in 1/93, and has remained sober since.  The Veteran's VA records include a conversion disorder diagnosis.  This appears to be related to some neurological symptoms which were at first thought to be due to multiple sclerosis (he had multiple lesions visible on a CT scan), but which were said not to be multiple sclerosis after a spinal tap.  He has been diagnosed with conversion disorder (functional neurological disorder) and has had this explained to him by several treatment providers.  However, his symptoms feel to him as though they are organic in origin, and so he talks about multiple sclerosis rather than a conversion disorder. 

The examiner stated that the Veteran no longer drinks alcohol, so the Alcohol Use Disorder does not cause him problems.  His Major Depressive disorder and Conversion Disorder overlap considerably, however: he experiences a great deal of fatigue, and this can be symptomatic of both disorders.  He is more physically impaired than the average person with Major Depressive Disorder, however, and this is due to the Conversion Disorder.  The examiner indicated that the Veteran displayed occupational and social impairment with reduced reliability and productivity.  He had a depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and suicidal ideation.  The Veteran did not have any other symptoms attributable to his mental disorders.  It was noted that the Veteran's record was very lengthy and complex.  His depression seemed to have gradually worsened over the past twenty or so years.  He has continued to struggle with a functional neurological symptom disorder, or conversion disorder This is not a matter of faking or an attempt to deceive, but rather a physical expression of psychological difficulties.  The Veteran has had this disorder explained to him multiple times (per his records), but continues to believe he multiple sclerosis or another neurological disorder.  Neurological disorders are often very difficult to diagnose, and some people who are diagnosed with conversion disorders are later found to have had unrecognized organic disorder, so this possibility cannot be ruled out entirely.  The Veteran has had a great deal of treatment and takes multiple medications for psychological problems, currently including citalopram, divalproex, mirtazapine prazosin, and zolpidem tartrate.  The examiner indicated that the Veteran no longer experiences full blown panic attacks and no longer has frequent nightmares since he began taking prazosin.  However, he is still anxious and ruminative, and his perceptions are often colored by depression.  The Veteran has difficulty identifying distortions in his thinking which are caused by his depression and anxiety, although through treatment he has learned to be cautious in making decisions and to at least consider that his thoughts might be affected by his mood.  The Veteran has a lot of passive suicidal ideation and thoughts about the pointlessness of his life.  However, none of his hospitalizations have been due to suicide attempts.  

Overall, for the entire appeal period, the Veteran's PTSD has been productive of symptoms and impairment compatible with a 70 percent, but not a 100 percent rating.  Although the GAF scores noted in the contemporaneous ranged from 40 to 60's, the clinical findings were more comprehensive in nature and the Board finds probative that assessment of a higher degree of disability still indicated that the overall functioning was compatible with a 70 percent rating, particularly since the multiple VA examination reports also specifically indicated this level of impairment.  The Veteran's depression, anger issues, conversion reactions ruminations, and recurrent suicidal ideation, have been particularly limiting with regard to his functioning.  Nonetheless, the Veteran's symptoms did not more nearly approximate the criteria for a 100 percent rating.  The Veteran has been unable to work, but he has maintained some relationships and been able to generally function.  The Board also finds particularly persuasive the opinions regarding the level of severity of the psychiatric impairment indicated by the multiple VA examiners.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013), acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.   Although Vazquez-Claudio confirms that symptomatology will be the primary focus in cases for higher ratings for psychiatric impairment, it did not hold that the Board may treat the symptoms listed in General Rating Formula as a checklist from which the criteria are mechanically applied.   Each list of symptoms associated with the 30 percent, 50 percent, 70 percent and 100 percent ratings in the General Rating Formula is preceded by the words "such as," confirming that the listed symptoms are simply examples.  Instead, the Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  See 713 F.3d at 118.  Thus, when making such an assessment, the Board is mindful of how the frequency, severity, and duration of those symptoms affect occupational and social impairment. 

The Board is aware that the symptoms listed under the particular percentage evaluations are essentially examples of the type and degree of symptoms for those evaluations, and that the Veteran need not demonstrate those exact symptoms to warrant higher ratings.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, in this case, the Board has afforded all reasonable doubt in finding that the symptoms more nearly approximated those appropriate for a 70 percent rating for the entire appeal period.  

In considering the claim for a higher rating in this case, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  However, the Veteran has been previously granted a TDIU on an extraschedular basis due to the psychiatric disability per the information indicated in the introductory portion of this decision; thus, this matter is now moot.


ORDER

Entitlement to a 70 percent rating for an acquired psychiatric disorder (diagnosed as major depression, dysthymia, anxiety disorder, and conversion disorder), is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


